DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Tsuchiya et al. U.S. PGPUB No. 2019/0369035 discloses charged particle beam device irradiating a sample 101 with a charged particle beam 200 to obtain a sample image (“acquired image” [0005]), the device comprising: a deflector 208 which deflects the charged particle beam; a sample stage 105 which moves the sample 101; a detector 222 used for capturing the sample image; and a control unit 110 which controls the deflector (128) and the sample stage (114), the control unit configured to perform processing for: obtaining movement information for moving a visual field of the deflector (“Each of the main deflector 208 and the sub-deflector 209 is configured by a group of at least four electrodes and is controlled by the deflection control circuit 128” [0038]). Tsuchiya discloses calculating a positional deviation amount between two images having different visual fields (“a comparison unit comparing the first inspection image with the second inspection image” [Abstract]). However, although Tsuchiya discloses controlling deflector 208 to move the visual field from a first visual field to a second visual field using deflection control circuit 128 [0038], and Tsuchiya discloses changing a visual field from one visual field to another using stage control circuit 114 [0034], Tsuchiya does not disclose that the deflector deflects the visual field from the first visual field to a second visual field while the stage moves the visual field from the same first visual field to a third visual field, where images are acquired at both the second and third visual fields, as claimed.
 Nozoe et al. U.S. PGPUB No. 2011/0133066 discloses a method of imaging with a scanning electron microscope wherein a visual field is changed by deflecting the primary electron beam using deflectors, while simultaneously moving the sample stage ([0074]). However, Nozoe does not disclose operating the deflector to move the visual field from a first visual field to a second visual field and imaging the sample, then moving the visual field from the same first visual field to a third visual field by moving the stage and imaging the sample again.
Ando et al. U.S. PGPUB No. 2008/0237462 discloses a method of imaging using a scanning electron microscope wherein an image is formed of a sample, then the visual field is changed from a first visual field to a third visual field by moving the sample stage on which the sample is disposed, and imaging the sample again; wherein the two images are compared and a correction is applied to move the visual field to a fourth visual field ([0073-0074]). However, Ando does not disclose any deflectors and therefore does not disclose operating a deflector to move the visual field from a first visual field to a second visual field and imaging the sample, then moving the visual field from the same first visual field to a third visual field by moving the stage and imaging the sample again; then determining whether the positional deviation between the two images is equal to or less than a designated positional deviation amount.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device irradiating a sample with a charged particle beam to obtain a sample image, the device comprising: a control unit configured to perform processing for: operating a sample stage to move a sample based on a positional deviation amount between a reference image captured when a deflector moves a visual field from a first visual field to a second visual field, and a comparison image captured when the sample stage moves the first visual field to a third visual field; the control unit moving the visual field from the third visual field to a fourth visual field when the positional deviation amount is not equal to or less than a designated positional deviation amount.

Regarding dependent claims 2-5; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Regarding independent claim 6; claim 6 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881